DETAILED ACTION
	This is a non-final Office Action on the merits for U.S. App. 17/348,485. 
Claims 1-20 are pending.
Claims 1-20 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 defines “a second acoustic panel” twice within the claim, thus rendering the claimed invention indefinite since one of ordinary skill in the art would not know whether two separate second acoustic panels are required. For examining purposes and in light of the specification and drawings, the second reference to “a second acoustic panel” is considered to refer back to the first second acoustic panel as previously defined so as to only define a single second acoustic panel.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jahn et al. (U.S. Publication 2008/0086962).
Regarding claim 1, Jahn et al. disclose an acoustic panel comprising:
a base (#10);
a plurality of sidewalls (#14) coupled to the base (see figure 1);
a plurality of hinges coupling the sidewalls to the base (the living hinges along recess #16 which allow the sidewalls to fold and couple to the hem #12 of the base); and
a plurality of connection interfaces (#14a) configured to couple the acoustic panel to a building structure (see figure 4);
wherein the acoustic panel comprises an unassembled configuration (see figure 3) and an assembled configuration (see figure 4), wherein the acoustic panel is substantially planar in the unassembled configuration (see figure 3) and wherein the sidewalls are oriented perpendicular to the base in the assembled configuration (see figure 4).
Regarding claim 2, Jahn et al. disclose the hinges are living hinges (see figure 4).
Regarding claim 3, Jahn et al. disclose each hinge comprises a cutout (#16) formed in a first side (the top side of the base #10) in the acoustic panel (see figure 3).
Regarding claim 5, Jahn et al. disclose each connection interface comprises a channel (the channel formed between elements #14a and #14b or the channel between element #14a and hem #12).
Regarding claim 6, Jahn et al. disclose the connection interfaces are disposed in a second side of the acoustic panel (the second side can be considered the outer vertical perimeter side of the acoustic panel when in the assembled state, where the first side is considered a top side of the panel).
Regarding claim 7, Jahn et al. disclose the acoustic panel comprises 4 sidewalls (any four sidewalls #14 of figure 1).
Regarding claim 8, Jahn et al. disclose the hinges extend along a longitudinal length of the sidewalls (see figures 1 and 2).
Regarding claim 10, Jahn et al. disclose the acoustic panel is configured to be coupled to a grid structure (see figure 4).
Regarding claim 11, Jahn et al. disclose a height of the acoustic panel is between about 2 inches and about 24 inches (paragraph 16 discloses a width of the panel is typically 24 inches, where such a width can be considered the height of the panel when the panel is oriented vertically).
Regarding claim 12, Jahn et al. disclose the base of the acoustic panel is substantially rectangular in shape (see figure 1).
Regarding claim 13, Jahn et al. disclose a method of assembling an acoustic panel, comprising:
obtaining an acoustic panel in an unassembled configuration (see figures 1 and 3), the acoustic panel comprising:
a base (#10);
a plurality of sidewalls (#14);
a plurality of hinges (the living hinges extending between sidewalls #14 and hem #12 along recess #16); and
a plurality of connection interfaces (#14a);
wherein the acoustic panel in the unassembled configuration is substantially planar (see figure 1);
folding the plurality of sidewalls to transition the acoustic panel from the unassembled configuration to an assembled configuration (see figure 4).
Regarding claim 14, Jahn et al. disclose the hinges are living hinges (see figures 3 and 4).
Regarding claim 15, Jahn et al. disclose each hinge comprises a cutout (#16) formed in a first side in the acoustic panel (the top side of figure 3).
Regarding claim 17, Jahn et al. disclose each connection interface comprises a channel (the channel formed between elements #14a and #14b or between elements #14a and #12).
Regarding claim 18, Jahn et al. disclose a method of installing an acoustic panel, comprising:
assembling an acoustic panel, comprising: folding one or more sidewalls (#14) from an unassembled configuration (see figures 1 and 3) to an assembled configuration (see figure 4);
coupling the acoustic panel to a building structure (see figure 4), comprising: inserting a portion of the acoustic panel in an opening of a grid (the opening between adjacent runners #17 of the grid), and coupling the grid to a connection interface of the acoustic panel (see figure 4, where the grid runner #17 is attached to the connection interface #14a).
Regarding claim 19, Jahn et al. disclose the grid comprises a plurality of runners (#17), and wherein coupling the grid comprising disposed a runner within the connection interface (the connection can be considered between elements #14a and #12, where the runner #17 is inserted therein as depicted in figure 4).

Claim(s) 1-10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Beer (WO2004/106654).
Regarding claim 1, De Beer discloses an acoustic panel comprising:
a base (#12);
a plurality of sidewalls (#26/28) coupled to the base (see figure 1);
a plurality of hinges coupling the sidewalls to the base (the living hinges #46 between the sidewalls and the base); and
a plurality of connection interfaces (the outer surface and the aperture extending through the outer surface of the sidewalls as depicted in figure 8, which can alternatively include element(s) #102/104 as depicted in figure 8) configured to couple the acoustic panel to a building structure (see figure 8);
wherein the acoustic panel comprise an unassembled configuration (see figure 2) and an assembled configuration (see figure 5), wherein the acoustic panel is substantially planar in the unassembled configuration (see figure 2) and the sidewalls are oriented perpendicular to the base in the assembled configuration (see figure 5).
Regarding claim 2, De Beer discloses the hinges are living hinges (see figures 2-5, where the hinge is a living hinge).
Regarding claim 3, De Beer discloses each hinge comprises a cutout (#46) formed in a first side (the top side of the base of figure 2) in the acoustic panel (see figure 2).
Regarding claim 4, De Beer discloses the cutout comprises a V-shaped cross section (see figure 3).
Regarding claim 5, De Beer discloses each connection interface comprises a channel (the channel can be considered formed by the aperture through the sidewall as depicted in figure 8 or the channel within element #102, which receives element #104 for attachment to a ceiling).
Regarding claim 6, De Beer discloses the connection interfaces are disposed in a second side of the acoustic panel (the second side can be considered the bottom side of the acoustic panel of figure 2, where the element #104 is to extend through and attach to the connection interface of such a side of the panel as depicted in figure 8).
Regarding claim 7, De Beer discloses the acoustic panel comprises 4 sidewalls (elements #36 and #34 of each end #26 and #28 can be considered a separate sidewall so as to form four sidewalls).
Regarding claim 8, De Beer discloses the hinges extend along a longitudinal length of the sidewalls (see figures 1 and 2).
Regarding claim 9, De Beer discloses walls of the V-shaped cross section are disposed at angles of between about 40 and about 50 degrees relative to the base (the angles are depicted in figures 3-5 as being approximately 45 degrees to extend the sidewalls at a right angle relative to the base and thus meets such a range as defined).
Regarding claim 10, De Beer discloses the acoustic panel is configured to be coupled to a grid structure (see figures 8 and 9, where the grid structure is considered to comprise of hangers #90/110).
Regarding claim 12, De Beer discloses the base of the acoustic panel is substantially rectangular in shape (see figure 2).
Regarding claim 13, De Beer discloses a method of assembling an acoustic panel, comprising:
obtaining an acoustic panel in an unassembled configuration (see figure 2), the acoustic panel comprising:
a base (#12);
a plurality of sidewalls (#26 and #28);
a plurality of hinges (the living hinges #46 extending between sidewalls and the base); and
a plurality of connection interfaces (the outer surface and the recess extending through the outer surface of the sidewalls as depicted in figure 8);
wherein the acoustic panel in the unassembled configuration is substantially planar (see figure 2);
folding the plurality of sidewalls to transition the acoustic panel from the unassembled configuration to an assembled configuration (see figure 5).
Regarding claim 14, De Beer discloses the hinges are living hinges (see figures 3 and 5).
Regarding claim 15, De Beer discloses each hinge comprises a cutout (#46) formed in a first side in the acoustic panel (the top side of figure 2).
Regarding claim 16, De Beer discloses the cutout comprises a V-shaped cross-section (see figure 3).
Regarding claim 17, De Beer discloses each connection interface comprises a channel (the channel can be considered formed by the aperture through the sidewall as depicted in figure 8 or the channel within element #102, which receives element #104 for attachment to a ceiling).
Regarding claim 18, De Beer discloses a method of installing an acoustic panel, comprising:
assembling an acoustic panel, comprising: folding one or more sidewalls (#26/28) from an unassembled configuration (see figure 2) to an assembled configuration (see figure 5);
coupling the acoustic panel to a building structure (see figure 8/9, where the hangers #90/110 are used to attach the panel to the ceiling of the structure), comprising: inserting a portion of the acoustic panel in an opening of a grid (the opening between adjacent hangers #90 of the grid), and coupling the grid to a connection interface of the acoustic panel (see figure 8/9, where the grid hanger #90/110 is attached to the connection interface).
Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berken et al. (U.S. Publication 2015/0121772).
Regarding claim 18, Berken et al. disclose a method of installing an acoustic panel, comprising:
assembling an acoustic panel (#1156; see figure 47B), comprising: folding one or more sidewalls (#1154) from an unassembled configuration to an assembled configuration (figure 47B shows the assembled configuration, where figure 6 shows the panel in an unassembled, planar state before it is folded together);
coupling the acoustic panel to a building structure (hangers #1144 are used to attach the panel to a building structure), comprising: insertion a portion of the acoustic panel in an opening of a grid (the grid is considered the grid formed between adjacent boxes and hangers #1144 as depicted in figure 47A), and coupling the grid to a connection interface (#1152) of the acoustic panel (see figure 47B).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Berken et al.
Regarding claim 20, Berken et al. disclose assembling a second acoustic panel (one of the other panels #1160/#1154 of the assembly of figure 47A); and coupling a second acoustic panel to the building structure (see figure 47A, where hangers #1144 are used to attach the second panel to the building), wherein a height of the second acoustic panel differs from a height of the acoustic panel (as depicted throughout the drawings, such as figure 35A, and disclosed within the specification, Berken et al. teach that such boxes can be of different sizes in order to obtain an assembly with a unique three dimensional shape. Such first and second acoustic panels of Berken et al. would thus be considered to comprise of different heights as defined. However, if the Examiner is considered to over broadly interpret Berken et al. as meeting such limitations as defined, it would have been obvious to have constructed the panels of Berken et al. to comprise of different heights in order to obtain a unique three dimensional aesthetic structure as needed and taught throughout Berken et al. and also since it has been held that changing the shape of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed acoustic panels was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635